                    UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF NEW YORK
                             BROOKLYN DIVISION


ERICK TORRES, Individually and on
behalf of all others similary situated,

       Plaintiff,                              CASE NO. 1:21-cv-04609-PKC-CLP
vs.

SCHEAR CONSTRUCTION, LLC, a
Florida Limited Liability Company,

       Defendant.
                                           /

                        NOTICE OF FILING CONSENT TO JOIN

       Plaintiff, ERICK TORRES, gives notice of filing the attached Consent to Join executed

by Gonzalo Gimenez, attached hereto as Exhibit A.

DATED: August 23, 2021.                   Respectfully submitted,


                                           s/ ANDREW R. FRISCH______
                                          ANDREW R. FRISCH
                                          MORGAN & MORGAN, P.A.
                                          8151 Peters Road., 4th Floor
                                          Plantation, Florida 33324
                                          Telephone: (954) WORKERS
                                          Facsimile: (954) 327-3013
                                          E-mail: AFrisch@forthepeople.com

                                          Trial Counsel for Plaintiff
                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 23rd day of August 2021, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which I understand will send a notice

of electronic filing to all parties of record.


                                                     /s/ ANDREW R. FRISCH
                                                     Andrew R. Frisch




                                                 2
